       Case 2:19-cv-14763-SM-DMD Document 57 Filed 10/09/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    LEILA DICKERSON,                                                        CIVIL ACTION
        Plaintiff

    VERSUS                                                                  NO. 19-14763

    GLENN HAPL, ET AL.,                                                     SECTION: “E” (3)
        Defendants


                                   ORDER AND REASONS

        Before the Court is Plaintiff Leila Dickerson’s Motion for Partial Summary

Judgment against Glenn Hapl (“Hapl”), Swanson Trucking, Inc. (“Swanson”), and

Northland Insurance Company (“Northland”)1 in her favor on the issues of “liability” and

“course and scope.”2

                                         BACKGROUND

        Plaintiff Leila Dickerson alleges she was driving eastbound on Interstate 10 in

Orleans Parish on New Year’s Eve in 2018 when a phantom vehicle merged into her lane

and forced her to apply her brakes.3 Dickerson alleges she was then rear-ended by

Defendant Hapl, who was under the influence of marijuana and alcohol and was following

too closely behind her.4 Dickerson seeks to hold Hapl liable jointly and in solido with his

employer, Swanson, and his employer’s insurer, Northland, for damages sustained as a

result of the accident.5




1 R. Doc. 34. Defendants Glenn Hapl and Swanson Trucking, Inc. oppose the motion. R. Doc. 44. Defendant
Northland Insurance Company opposes the motion. R. Doc. 46.
2 Plaintiff inadvertently also lists insurance coverage and intoxication in her memorandum in support of

her motion for summary judgment but does not brief these issues. See R. Doc. 34-1 at 1.
3 R. Doc. 19 at ¶ 3; R. Doc. 34-1 at 3.
4 R. Doc. 19 at ¶ 3; R. Doc. 34-1 at 3.
5 R. Doc. 1-1 at ¶ 7.


                                                   1
        Case 2:19-cv-14763-SM-DMD Document 57 Filed 10/09/20 Page 2 of 9




                                              STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”6 “An issue is material if its resolution could affect the outcome of the action.”7

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.”8 All reasonable inferences are drawn in favor of the nonmoving party.9

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the nonmoving party, no reasonable trier of fact could find for the nonmoving

party, thus entitling the moving party to judgment as a matter of law.10

        If the dispositive issue is one on which the moving party will bear the burden of

persuasion at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’”11 If the moving

party fails to carry this burden, the motion must be denied. If the moving party

successfully carries this burden, the burden of production then shifts to the nonmoving

party to direct the Court’s attention to something in the pleadings or other evidence in the

record setting forth specific facts sufficient to establish that a genuine issue of material

fact does indeed exist.12




6 Fed. R. Civ. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
7 DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
8 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); see also

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
9 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
10 Smith v. Amedisys, Inc., 298 F.3d 434, 440 (5th Cir. 2002).
11 Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263–64 (5th Cir. 1991) (quoting Golden Rule Ins. Co.

v. Lease, 755 F. Supp. 948, 951 (D. Colo. 1991)).
12 Celotex, 477 U.S. at 322–24.


                                                      2
       Case 2:19-cv-14763-SM-DMD Document 57 Filed 10/09/20 Page 3 of 9




        If the dispositive issue is one on which the nonmoving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the nonmovant’s

claim, or (2) demonstrating there is no evidence in the record to establish an essential

element of the nonmovant’s claim.13 When proceeding under the first option, if the

nonmoving party cannot muster sufficient evidence to dispute the movant’s contention

that there are no disputed facts, a trial would be useless, and the moving party is entitled

to summary judgment as a matter of law.14 When, however, the movant is proceeding

under the second option and is seeking summary judgment on the ground that the

nonmovant has no evidence to establish an essential element of the claim, the nonmoving

party may defeat a motion for summary judgment by “calling the Court’s attention to

supporting evidence already in the record that was overlooked or ignored by the moving

party.”15 Under either scenario, the burden then shifts back to the movant to demonstrate

the inadequacy of the evidence relied upon by the nonmovant.16 If the movant meets this

burden, “the burden of production shifts [back again] to the nonmoving party, who must

either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce

additional evidence showing the existence of a genuine issue for trial as provided in Rule



13 Id. at 331–32 (Brennan, J., dissenting); see also St. Amant v. Benoit, 806 F.2d 1294, 1297 (5th Cir. 1987)
(citing Justice Brennan’s statement of the summary judgment standard in Celotex, 477 U.S. at 322–24, and
requiring the Movers to submit affirmative evidence to negate an essential element of the nonmovant’s
claim or, alternatively, demonstrate the nonmovant’s evidence is insufficient to establish an essential
element); Fano v. O’Neill, 806 F.2d 1262, 1266 (citing Justice Brennan’s dissent in Celotex, and requiring
the movant to make an affirmative presentation to negate the nonmovant’s claims on summary judgment);
10A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE
§2727.1 (2016) (“Although the Court issued a five-to-four decision, the majority and dissent both agreed as
to how the summary-judgment burden of proof operates; they disagreed as to how the standard was applied
to the facts of the case.” (internal citations omitted)).
14 First National Bank of Arizona v. Cities Service Co., 391 U.S. 253, 288–89 (1980); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249–50 (1986).
15 Celotex, 477 U.S. at 332–33.
16 Id.


                                                     3
        Case 2:19-cv-14763-SM-DMD Document 57 Filed 10/09/20 Page 4 of 9




56(e), or (3) submit an affidavit explaining why further discovery is necessary as provided

in Rule 56(f).”17 “Summary judgment should be granted if the nonmoving party fails to

respond in one or more of these ways, or if, after the nonmoving party responds, the court

determines that the moving party has met its ultimate burden of persuading the court that

there is no genuine issue of material fact for trial.”18

        “[U]nsubstantiated assertions are not competent summary judgment evidence.

The party opposing summary judgment is required to identify specific evidence in the

record and to articulate the precise manner in which that evidence supports the claim.

‘Rule 56 does not impose upon the district court a duty to sift through the record in search

of evidence to support a party’s opposition to summary judgment.’”19

                                       LAW AND ANALYSIS

I.      Plaintiff is Not Entitled to Partial Summary Judgment that Hapl Was
        the Sole Cause of the Accident.

        Plaintiff alleges Hapl breached his duty of ensuring the safety of other motorists

and of maintaining a safe and guarded distance from preceding vehicles.20 Plaintiff seeks

partial summary judgment that Hapl was the sole cause of the accident.21

        It is undisputed an accident occurred22 and the tractor-trailer driven by Hapl rear-

ended Dickerson’s vehicle.23 Hapl admitted to receiving a citation for following too closely

after the accident and paying the ticket.24 Other relevant facts are in dispute. Defendants



17 Celotex, 477 U.S. at 332–33, 333 n.3.
18 Id.; see also First National Bank of Arizona, 391 U.S. at 289.
19 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324; Forsyth

v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915–
16 & n.7 (5th Cir. 1992)).
20 R. Doc. 34-1 at 6-7.
21 Id. at 4, 9.
22 R. Doc. 34-3 at ¶ 1; R. Doc. 44-13 at ¶ 1.
23 R. Doc. 34-5, Hapl’s Responses to Requests for Admission, at ¶ 7.
24 Id. at ¶ 13.


                                                      4
       Case 2:19-cv-14763-SM-DMD Document 57 Filed 10/09/20 Page 5 of 9




have invoked the Sudden Emergency Doctrine under Louisiana law and argue that

because of an unanticipated hazard—Dickerson’s sudden braking—Hapl could not

reasonably have been avoided the collision.25 Dickerson testified she slowed her vehicle

down because another vehicle changed into her lane and, as a result, there was no hard

braking.26 The Defendants do not dispute the Plaintiff slowed down immediately prior to

the accident, but point to her testimony that she did perform a hard brake.27 Whether or

not the Plaintiff performed an unanticipated hard brake is in dispute. Because the

Plaintiff is seeking partial summary judgment on only one element of her negligence

claim, causation, summary judgment would be inappropriate even if there were no

material facts in dispute.

        Jurisdiction in this matter is based on diversity. The Court will apply Louisiana

negligence law.28 Louisiana employs a duty-risk analysis in determining liability for

negligence.29 A plaintiff must prove five elements:

               (1) the defendant had a duty to conform his or her conduct to a
        specific standard of care; (2) the defendant failed to conform his or her
        conduct to the appropriate standard of care; (3) the defendant's
        substandard conduct was a cause-in-fact of the plaintiff's injuries; (4) the
        defendant's substandard conduct was a legal cause of the plaintiff's injuries;
        and (5) actual damages.30
The question of whether a duty is owed, and the scope of that duty, is a question of law.

Whether there was a breach of the duty, whether the substandard conduct was the cause-




25 R. Doc. 25 at 3. Defendants argue Dickerson performed a “hard brake.”
26 R. Doc. 34-6, Leila Dickerson Dep. 136:16-21.
27 $. Doc. 44-2 at 11.
28 See Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938).
29 Bufkin v. Felipe's Louisiana, LLC, No. 2014-0288, 171 So.3d 851, 855 (La. Oct. 15, 2014).
30 Id.


                                                     5
          Case 2:19-cv-14763-SM-DMD Document 57 Filed 10/09/20 Page 6 of 9




in-fact and legal cause of the damages, and whether damages resulted, are questions of

fact.31

          Louisiana courts have recognized the five-factor negligence inquiry presents a

particularly difficult challenge at the summary judgment stage, because “a negative

answer to any of the inquiries of the duty/risk analysis results in a determination of no

liability.”32 “The use of summary judgment is rarely appropriate in negligence . . . cases,

even where the material facts are not disputed.”33 Louisiana courts have made clear that

summary judgment should not be granted on particular elements of a negligence claim,

because, “by dividing the issue of liability into smaller issues. . . . [t]here is a possibility of

confusion arising out of the factual interrelationship between the adjudicated element

and the unadjudicated element that could lead to inconsistent rulings and piecemeal

litigation.”34 In other words, summary judgment “may not be granted for purposes of

determining a particular element of liability where such a determination is not completely

dispositive of the question of liability between the parties concerning the claim and where

other issues such as comparative fault remain unresolved.”35

          The Fifth Circuit also has noted the difficulties in granting summary judgment in

negligence cases:

          Because of the peculiarly elusive nature of the term “negligence” and the
          necessity that the trier of facts pass upon the reasonableness of the conduct
          in all the circumstances in determining whether it constitutes negligence, it


31 Teter v. Apollo Marine Specialties, Inc., No. 2012-1525, 115 So. 3d 590, 598 (La. App. 4 Cir. April 10,
2013).
32 Hanks v. Entergy Corp., No. 2006-477, 944 So.3d 564, 579 (La. Dec. 18, 2006).
33 Davidson v. Stanadyne, Inc., 718 F.2d 1334, 1338–39 (5th Cir. 1983) (citing Marsden v. Patane, 380

F.2d 489, 491 (5th Cir. 1967); Gross v. Southern Railway Co., 414 F.2d 292, 296 (5th Cir.1969); Croley v.
Matson Navigation Co., 434 F.2d 73, 75 (5th Cir.1970); King v. Avtech Aviation, Inc., 655 F.2d 77, 78 (5th
Cir. 1981); 10A Wright, Miller & Kane, Federal Practice and Procedure § 2729 at 195 (1983)).
34 Jones v. LSU Health Sciences Center-Shreveport, 880 So. 2d 269, 270 (La. App. 2 Cir. Sept. 2, 2004).
35 Williams v. City of New Orleans, 637 So. 2d 1130, 1132 (La. App. May 17, 1994), writ denied, 644 So. 2d

632 (La. Oct. 7, 1994).

                                                    6
        Case 2:19-cv-14763-SM-DMD Document 57 Filed 10/09/20 Page 7 of 9




        is the rare personal injury case which can be disposed of by summary
        judgment, even where the historical facts are concededly undisputed.36

Thus, a federal court sitting in Louisiana will grant summary judgment in a negligence

case only in “rare circumstances.”37

        The Plaintiff is not entitled to partial summary judgment on the issue of causation

in this case. Such a determination would not be completely dispositive of the question of

liability between the parties and other issues such as comparative fault would remain

unresolved.

II.     Plaintiff is Entitled to Partial Summary Judgment that Hapl was in the
        Course and Scope of his Employment by Swanson.

        Plaintiff seeks to hold Swanson liable for the negligence of its employee Hapl under

a theory of respondeat superior.38 To hold an employer liable for vicarious liability in

Louisiana, a plaintiff must establish: (1) an employer-employee relationship; (2) that the

act was committed during the course and scope of employment; and (3) that the

employee’s acts were tortious.39 Plaintiff seeks partial summary judgment on the second

element--that Hapl was acting in the course and scope of his employment by Swanson at

the time of the accident.

        Plaintiff argues there are no material facts in dispute and she is entitled to partial

summary judgment as a matter of law on this element. "An employee is acting within the

course and scope of his employment when the employee's action is of the kind that he is



36 Gauk v. Meleski, 346 F.2d 433, 437 (5th Cir. 1965).
37 Davidson, 718 F.2d at 1339 & n.8 (“In tort actions in which determinations of a less “elusive nature,” such
as the existence of an agency relationship, waiver, or whether a plaintiff is in a class protected by a statute,
are dispositive, summary judgment may more often be appropriate.” (citing 10A Wright, § 2729 at 197–
201)); see also Keating v. Jones Development of Mo., Inc., 398 F.2d 1011, 1015 (5th Cir. 1968) (“Negligence
is a seldom enclave for trial judge finality. Negligence is a composite of the experiences of the average man
and is thus usually confined to jury evaluation.”).
38 R. Doc. 1-1.
39 La. C.C. art. 2320; Maze v. Grogan, 694 So.2d 1168, 1169-70 (La. App. 1 Cir. May 9, 1997).


                                                       7
        Case 2:19-cv-14763-SM-DMD Document 57 Filed 10/09/20 Page 8 of 9




employed to perform, occurs substantially within the authorized limits of time and space,

and is activated at least in part by a purpose to serve his employer."40 In Louisiana, when

an employee involved in an accident was driving his employer’s vehicle, there is a

presumption he was acting within the course and scope of his employment.41

        Plaintiff points to undisputed material facts establishing her right to partial

summary judgment. It is undisputed an accident occurred.42 It is undisputed Hapl was

driving a 2015 Peterbuilt tractor-trailer at the time of the accident.43 It is undisputed Hapl

worked for Swanson Trucking,44 which owned the 2015 Peterbuilt.45 It is undisputed Hapl

had Swanson’s permission to drive the 2015 Peterbuilt,46 and Hapl was driving it on

Swanson’s behalf at the time of the accident.47 The Defendants contest only whether Hapl

was intoxicated at the time of the accident and whether Swanson knew of, contributed to,

permitted, or could have prevented his intoxication.48 These factual disputes are relevant

to Swanson’s liability for exemplary damages under Louisiana Civil Code art. 2315.4 but

not to its liability for compensatory damages under respondeat superior.

        Defendants have raised no disputed issues of material fact relevant to the issue of

whether Hapl was acting in the course and scope of his employment at the time of the

accident.49 Summary judgment is granted in Plaintiff’s favor and against Defendants that


40 Zeitoun v. New Orleans, 81 S.o.3d 66, 75 (La. App. 4 Cir. Dec. 7, 2011).
41 Iglinsky v. Player, No. 08-cv-650, 2010 WL 4905984 (W.D. La. Nov. 24, 2010) (citing Fackrell v. Gulley,
246 So.2d 386 (La. App. 1 Cir. Mar. 15, 1971); Windham v. Security Ins. Co. of Hartford, 337 So.2d 577 (La.
App. 4 Cir. Aug. 31, 1976)).
42 R. Doc. 34-3 at ¶ 1; R. Doc. 44-13 at ¶ 1.
43 R. Doc. 34-3 at ¶ 2; R. Doc. 44-13 at ¶ 2.
44 R. Doc. 34-3 at ¶ 7; R. Doc. 44-13 at ¶ 7.
45 R. Doc. 34-3 at ¶ 3; R. Doc. 44-13 at ¶ 3.
46 R. Doc. 44 at 14.
47 R. Doc. 34-7 at ¶ 4.
48 R. Doc. 44-13 at ¶ 8.
49 R. Doc. 44; R. Doc. 44-13. Defendants argue summary judgment on course and scope must be denied

because there is no evidence establishing Swanson “contributed to, knew of, permitted, or could have
prevented Hapl’s intoxication.” R. Doc. 44 at 15. This issue is not relevant to whether Hapl was acting in the
course and scope of his employment.

                                                      8
      Case 2:19-cv-14763-SM-DMD Document 57 Filed 10/09/20 Page 9 of 9




Hapl was acting in the course and scope of his employment by Swanson at the time of the

accident.

                                   CONCLUSION

      IT IS ORDERED that Plaintiff’s motion for partial summary judgment that

Glenn Hapl was the sole cause of the accident is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s motion for partial summary

judgment that Glenn Hapl was working within the course and scope of his employment

by Swanson Trucking, Inc. at the time of the accident is GRANTED.


      New Orleans, Louisiana, this 9th day of October, 2020.


                                        ______________________ _________
                                                  SUSIE MORGAN
                                          UNITED STATES DISTRICT JUDGE




                                          9
